DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 19 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamvik et al. (US 2004/0227703 A1; hereinafter Lamvik)
In regards to claim 20, Lamvik teaches, e.g. in figs. 1-7, a display device, comprising: 
a first display area (12) including a plurality of first pixel electrodes [0038]; and 
a second display area (14/16) including a plurality of second pixel electrodes [0038], wherein: 
a first pitch in a first direction of the plurality of first pixel electrodes is i times a second pitch in the first direction of the plurality of second pixel electrodes ([0038]; fig. 1), 
a length in the first direction of the first pixel electrodes is j times a length in the first direction of the second pixel electrodes ([0038]; fig. 1), and 
j is smaller than i ([0038]; fig. 1).
Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action dated 19 February 2021 (hereinafter the prior Office Action) found in Applicant’s Remarks. The Remarks appear to assert that the cited prior art reference Lamvik (citation found in the prior Office Action partially reproduced in the Office Action above) does not teach the limitation “wherein: a first pitch in a first direction of the plurality of first pixel electrodes is i times a second pitch in the first direction of the plurality of second pixel electrodes, a length in the first direction of the first pixel electrodes is j times a length in the first direction of the second pixel electrodes, and j is smaller than i”; however, Examiner respectfully submits that Lamvik teaches the broadest reasonable interpretation of the limitation in question. Specifically, Lamvik teaches, e.g. in fig. 1, pixel regions with different pixel densities in a first direction (e.g. horizontally with respect to the figures). Lamvik further teaches that the density of pixels is directly affected by the dimensions of the row and column electrodes (e.g. pixel electrodes). Finally, the claim limitation in question states “a length in the first direction of the first pixel electrodes is j times a length in the direction of the second pixel electrodes.” Both the “length” in the first direction of the first pixel electrodes and the “length” in the direction of the second pixel electrodes can be broadly and reasonably interpreted to be arbitrary lengths since both “lengths” are not tied to any element (i.e. they are just recited as “lengths”). As such, Examiner respectfully submits that one having ordinary skill in the art at the time the application at hand was filed would recognize that the teachings of Lamvik anticipate a limitation with such breadth. Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 and 14 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a display device having first and second display areas wherein the first display area has only one transistor with a first plurality of pixel electrodes with a first pixel electrode density and a first pixel electrode pitch and wherein the second display area has only a pair of first transistors (i.e. transistors of the same kind) with a second plurality of pixel electrodes with a second pixel electrode density and a second pixel electrode pitch wherein the first pixel electrode pitch is smaller than the second pixel electrode pitch. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to have a display device in which display quality of an image may be improved while differentiating transmittance and/or resolution of a partial region of a display area of the display device from the remaining region.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812